Exhibit CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER I, Arthur J. McCarthy, certify that: 1.I have reviewed this Amendment No. 1 to the Annual Report on Form 10-K (the “Form 10-K/A”) of NeuLion, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Intentionally omitted because the information to which this paragraph relates is not included in the Form 10-K/A; 4.Intentionally omitted because the information to which this paragraph relates is not included in the Form 10-K/A; and 5.Intentionally omitted because the information to which this paragraph relates is not included in the Form 10-K/A. Date:March 29 , 2010 /s/ Arthur J. McCarthy Name: Arthur J. McCarthy Title: Chief Financial Officer (Principal Financial Officer)
